REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  	Claims 1, 3-9, and 11-16 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
 	Prior art of Shepelev et al. (US 2016/0179226 A1) in the abstract discloses the sensor module includes sensor circuitry configured to be coupled to a plurality of sensor electrodes. The sensor module is configured to receive an active pen signal with at least one sensor electrode of the plurality the sensor electrodes. Fig. 5 and ¶0067 discloses the determination module 260 can control the sensor module 240 to receive an active pen signal using the sensor electrodes 520 in a manner similar to receiving the active pen signal using the grid electrode 214 (or segments thereof) and the selected subset of sensor electrodes 210. In an embodiment, the sensor electrodes 520 can include receiver electrodes that are not used to update a display during the display update period. In other embodiments, the determination module 260 can control the sensor module 240 to receive an active pen signal using the sensor electrodes 530 (e.g., transmitter electrodes not used to update a display during the display update period).
 	However, claims 1, 3-9 and 11-16 are allowable because prior art fails to teach or suggest, either alone or in combination, in independent claim(s) 1 and 9:  
 	“after the transmission of the command to the stylus, first detects the downlink signal using only the second electrodes and thereafter detects the downlink signal using both the first and second electrodes.” See Fig. 24 and ¶0142 of the specification as filed. 
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.